Citation Nr: 0505202	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran.  The Service 
Department had certified in July 1975 that the veteran had 
recognized active service from September 1941 to April 1942, 
from January 1945 to March 1945, and from April 1945 to 
February 1946.  In an administrative decision in July 1999, 
VA found that the veteran was also a prisoner of war (POW) of 
the Japanese from April 1942 to August 1942.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision by the Manila Regional Office 
(RO).  

In conjunction with an earlier filed claim the appellant 
designated her daughter as her attorney.  In conjunction with 
the instant claim she has indicated that she is representing 
herself.  (See VA Form-9 dated October 15, 2003.) 


FINDINGS OF FACT

1.  A February 2000 rating decision reopened the appellant's 
claim seeking service connection for the cause of the 
veteran's death but denied the claim on de novo review, 
finding that the evidence did not relate the cause of the 
veteran's death (cardiorespiratory arrest due to Koch's 
pneumonia) to his service; the appellant filed a notice of 
disagreement (NOD) with that decision, but did perfect her 
appeal (by filing a substantive appeal after a statement of 
the case (SOC) was issued), and the decision became final.

2.  Evidence received since the February 2000 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim; does not tend to show that the cause of the 
veteran's death was related to service; and considered by 
itself or together with previous evidence of record, does not 
raise a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
appellant was provided a copy of the decision denying her 
claim.  In the July 2003 decision, in a September 2003 
statement of the case (SOC), and in a March 2004 supplemental 
SOC, she was notified of the evidence necessary to reopen the 
claim, and of what was of record.  By correspondence in May 
2003 (prior to the decision on appeal) and November 2003 she 
was notified of the provisions of VCAA and how it applied to 
her claims.  The November 2003 letter explained that VA would 
make reasonable efforts to help the appellant get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the May and November 2003 VCAA letters did not 
advise the appellant verbatim to submit everything she had 
pertinent to the claim, it advised her that new and material 
evidence was required to reopen the claim, what type of 
evidence would be new and material, and that she should 
submit (or identify for VA to obtain) such evidence.  In 
essence, this was equivalent to advising her to submit 
everything she had pertinent to the claim.  Everything 
received to date has been considered.  

It is noteworthy that the duty to assist by obtaining a 
medical opinion does not attach until a finally denied claim 
has been reopened.  All identified pertinent records have 
been obtained.  The duty to assist requirements are 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

Evidence of record in February 2000

The veteran's service medical records include an April 1945 
physical examination that does not show any the 
cardiovascular system or lung abnormalities.  In April 1945, 
December 1945, and May 1948 Affidavits for Philippine Army 
Personnel no wounds or illnesses were listed.  On an 
enlistment record dated in February 1946, malaria and 
dysentery were reported. 

In a statement submitted in December 1974, the veteran 
indicated that he was taken as prisoner of war in April 1942 
and incarcerated at Camp O'Donnell, Capas, Tarlac by the 
Japanese Occupation Forces and was released in the later part 
of December 1942.  

In 1974 the veteran was denied VA pension benefits on the 
basis that he did not have qualifying service.  

A Medical Certificate from Dr. C.M. dated in August 1974, 
noted that upon physical examination the veteran's heart was 
within normal limits, his lungs had "increased 
bronchovascular markings in both sides, where the dome of the 
diaphragm is ill-defined and the coastal sinus is obliterated 
with lazy density."  The impression was active pulmonary 
tuberculosis (PTB) and chronic bronchitis with pleuritis on 
both sides.  Dr. C.M. indicated that his findings were 
confirmed by February 1947 X-rays.  In June 1975, the veteran 
filed a claim seeking service connection for chronic 
bronchitis, rheumatism, and pulmonary tuberculosis (PTB).  VA 
then sought X-ray films; the veteran responded (in September 
1975) that X-rays had not been taken as he could not afford 
them.  The claim was denied in January 1976 because the 
evidence did not show that the conditions were incurred in or 
aggravated by service.  

The veteran submitted a statement in June 1989 indicating 
that he had malaria and dysentery as a result of being a POW, 
and incurred PTB and rheumatism in service.  

A February 1990 certificate of death lists the cause of the 
veteran's death as cardiorespiratory arrest due to Koch's 
pneumonia.  (A photocopy submitted in 1993 shows that malaria 
and dysentery were typed in as additional causes of death.)

An unappealed May 1990 rating decision denied service 
connection for the cause of the veteran's death, finding 
essentially that the evidence did not show that Koch's 
Disease (PTB) was manifested in service (or manifested and 
diagnosed by approved methods in the postservice presumptive 
period), and that consequently the cause of his death was not 
service related.  That decision became final. 38 U.S.C.A. 
§ 7105.   

Affidavits from persons (PP and MD) indicating they were POWs 
along with the veteran are to the effect that he became sick 
while imprisoned (and was released as POW in December 1942 
and joined a guerilla unit in March 1943).

A medical certificate from CDF, M.D., received in October 
1993, indicates that the veteran died in February 1990 and 
had Koch's pneumonia.  

An unappealed December 1993 rating decision continued the 
denial of service connection for the cause of the veteran's 
death, finding that application of the presumptive provisions 
pertaining to former POW's was unwarranted as the Service 
Department had no verification of his POW status.  Moreover, 
the primary death-causing condition was not in the list of 
POW related presumptive diseases. 

Correspondence from the Office of the Local Civil Registrar 
dated in September 1997 indicates that the appellant and the 
veteran were married and that the original marriage 
certificate was destroyed in a fire.  

Treatment records from President Ramon Magsaysay Memorial 
Hospital, received in June 1998, indicate that the veteran 
had asthma and Koch's pneumonia, and died in February 1990.  

Correspondence by Dr. D.E. received in June 1998 is 
essentially to the effect that conditions when he was a POW 
were factors in his developing Koch's pneumonia (PTB).  
Enclosed were excerpts from Cecil's Textbook of Medicine.  

Affidavits received in June 1998 (from SC and from the 
appellant) indicate that the veteran had a cough and fever as 
symptoms of Koch's pneumonia and PTB during service.

A February 2000 rating decision considered the additional 
evidence received, found it new and material, and reopened 
the claim.  The claim was denied on de novo review based on a 
finding that the statements which were the basis for 
reopening the claim were "not backed by supporting evidence 
that the veteran actually developed Koch's infection while in 
or as consequences of service."  It was also noted (in 
essence) that the fact that POW status was established for 
the veteran was not a critical factor, as PTB (Koch's 
disease) is not a POW presumptive disease.  The appellant 
timely filed a NOD with the rating decision, but did not file 
a substantive appeal after a SOC was issued, and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Evidence received since February 2000

In an affidavit received in June 2003, SC stated that he 
served with the veteran in World War II and that the veteran 
suffered from malaria, PTB, beriberi, dysentery, cough, 
fever, weakness of the legs and localized edema.  

Correspondence from Dr. D.D. dated in May 2003, noted that 
she treated the veteran in December 1947 for a fever and 
cough and in January 1990 for the same symptoms, but more 
severe.    

In correspondence from Dr. D.D. dated in November 2003, she 
indicated that she treated the veteran during the war.  The 
veteran complained of having malaria, dysentery, chest pains 
with a cough, and a fever.  Dr. D.D. claimed that the veteran 
had edema of both of his lower legs and had ischemic heart 
disease.   

In an Affidavit received in December 2003, the affiants 
stated that they served with the veteran and noticed in 1945 
that the veteran was suffering from chest pains, fever, and 
swelling of his legs.  

III.	Criteria

The appellant did not perfect an appeal of the February 2000 
rating decision that denied service connection for the cause 
of the veteran's death, and that decision is final.  
38 U.S.C.A. § 7105.  

However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108.  The United 
States Court of Appeals for the Federal Circuit has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2002), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused death or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. §  3.312(a).  Service 
connection will be granted for a disability if it is shown 
that the veteran suffered from such disability and that it 
resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If PTB (diagnosed by approved methods) is 
manifested to a compensable degree within three years 
following a veteran's discharge from service, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

IV.  Analysis

As the claim seeking service connection for the cause of the 
veteran's death was previously denied essentially on the 
basis that the primary cause of death. PTB (Koch's disease, 
with pneumonia leading to cardiopulmonary arrest) was not 
shown to be related to service, to be new and material in the 
instant case evidence received since February 2000 would have 
to have not been previously presented to VA decision-makers, 
and would have to tend to relate the veteran's death-causing 
PTB to service (the unestablished fact necessary to 
substantiate the claim).  

The additional evidence received since February 2000 consists 
essentially of statements from affiants received in June and 
December 2003, and statements from Dr. DD received in May and 
November 2003.  The statement from SC is received in June 
2003 is not new, as SC submitted a similar statement in 1998.  
The affidavits received in December 2003 attesting that the 
veteran had chest pains, fever, and swelling as a POW do not 
tend to establish that PTB (diagnosed by approved methods) 
was manifested in service or during the postservice 
presumptive period.  Furthermore, these affiants are 
laypersons untrained in diagnosing disease, and as such are 
not competent to relate the veteran's PTB to service by their 
observations/opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The statements from Dr. DD are not material.  While she 
reports that she treated the veteran for edema & ischemic 
heart disease (which would trigger application of 
presumptions afforded for former POWs), ischemic heart 
disease has not been implicated as a cause of the veteran's 
death.  (And consequently, as this fact Dr. DD reports is not 
material to the claim, development for Dr. DD's medical 
records is not indicated.)  And while Dr, DD also reports 
treating the veteran for dysentery and malaria, these 
likewise were not implicated in the veteran's death, as 
reflected by the terminal hospital records and the original 
death certificate.  Although an apparently "doctored" 
photocopy lists them as causes of the veteran's death, it was 
previously discounted.  Consequently, additional evidence 
relating such diseases to service is not material to the 
question of whether service connected disability caused or 
contributed to cause the veteran's death.  

In summary, no additional evidence received since the 
February 2000 rating decision is new and competent evidence 
tending to relate the disease causing the veteran's death to 
his service.  Consequently, the additional evidence received 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.


ORDER

The appeal to reopen a claim seeking service connection for 
the cause of the veteran's death is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


